               Case 1:17-cr-00021-WHP Document 522 Filed 06/11/20 Page 1 of 1




           ERSEY
     130                                                                           48            ,5
             ,   07044                                                                       ,   10005
           239 4300                                                                     779 2746

                                                                .
                                            .             .
                                                     239 4310
                                                _________




                                                                                           June 11, 2020




     500
                          1312



                                                     ,     .,         21




                                                                       .


                                 9, 2020.


Application granted.



                                                                                   Rufo, Esq.
                                                                    CJA Attorney




    June 11, 2020
